DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
Applicant's response has overcome all of the outstanding rejections.  However, newly found references require that new grounds of rejection be made.  Therefore, finality of the action mailed 29 January 2021 is withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 13 employs consisting essentially of claim language which precludes the inclusion of additional ingredients that do not materially affect the novel or basic characteristics of the invention.  MPEP 2111.03.  The determination of whether a particular ingredient materially affects the invention is determined by examining applicants’ specification.  Id.  In the present case, claim 13 does not appear to preclude the addition of B2O3 because the ingredient does not materially affect the novel or basic characteristics of the invention.  The specification contemplates the inclusion of B2O3 in paragraph [0047].

Claim Rejections - 35 USC § 103
Claim 11-15, 19-20 and 23-26 are rejected under 35 U.S.C. 103 as being obvious over Dejneka et al. (US 10,745,315)(Dejneka ‘315).
Dejneka ‘315 claims priority to provisional application 61/871,471 with a filing date of 29 August 2013, which is before the US effective filing date of the present application, 19 November 2013.  The provisional application will be cited in the below rejection.
Dejneka ‘315 teaches a glass composition having overlapping ranges of components and properties with the glass composition recited in instant claims 11-15, 19-20 and 23-26.  See paragraphs [0003]-[0006], [0020], [0044].  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Further as to claims 15 and 19, the glass is made by the fusion draw process as recited in paragraph [0022].  
The limitations of instant claim 20 can be found in the reference in paragraph [0038].
As to claim 26, the glass may include SnO2 as shown in Table 2.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 

Claims 11-15, 19-20 and 23-26 are rejected under 35 U.S.C. 103 as being obvious over Dejneka et al. (US 10,494,292)(Dejneka ‘292).
Dejneka ‘292 claims priority to provisional application 61/759,061 with a filing date of 31 January 2013, which is before the US effective filing date of the present application, 19 November 2013.  The provisional application will be cited in the below rejection.
Dejneka ‘292 teaches a glass composition having overlapping ranges of components and properties with the glass composition recited in instant claims 11-15, 19-20 and 23-26.  See paragraphs [0004]-[0005], [0030], [0032].  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Further as to claims 15 and 19, the glass is made by the float or fusion draw process as recited in paragraph [0040].  
The limitations of instant claim 20 can be found in the reference in paragraph [0032].
As to claim 26, the glass may include SnO2 as shown in Table 2.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance 

Claim 11-15, 19-20 and 23-26 are rejected under 35 U.S.C. 103 as being obvious over Dejneka et al. (US 9,815,733)(Dejneka ‘733).
Dejneka ‘733 claims priority to provisional application 61/871,471 with a filing date of 29 August 2013, which is before the US effective filing date of the present application, 19 November 2013.  The provisional application will be cited in the below rejection.
Dejneka ‘733 teaches a glass composition having overlapping ranges of components and properties with the glass composition recited in instant claims 11-15, 19-20 and 23-26.  See paragraphs [0003]-[0006], [0020], [0044].  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
Further as to claims 15 and 19, the glass is made by the fusion draw process as recited in paragraph [0022].  
The limitations of instant claim 20 can be found in the reference in paragraph [0038].
As to claim 26, the glass may include SnO2 as shown in Table 2.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11-15 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,858,281 (‘281). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-19 of the ‘281 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-26.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

U.S. Patent No. 10,745,315 (‘315). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-17 of the ‘315 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-25.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

Claims 11-15 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,737,971 (‘971). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-29 of the ‘971 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-25.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

Claims 11-15 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,494,292 (‘292). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-35 of the ‘292 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-25.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

U.S. Patent No. 10,000,410 (‘410). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-31 of the ‘410 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-26.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

Claims 11-15 and 23-26  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,815,733 (‘733). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claims 1-30 of the ‘733 patent teach a glass article having overlapping ranges of components and properties with the glass article recited in instant claims 11-15 and 23-26.  Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.  

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784